Title: To George Washington from Major Thomas Wickes, 27 August 1778
From: Wickes, Thomas
To: Washington, George


          
            Sir
            Huntington [N.Y.] Augt 27th 1778
          
          I have Just Receivd the Following Intelegence From Newyork, Yesterday morning Lord Hows
            fleet Consisting of about twenty Sail, went out of Sandyhook its Said he is, Bound to
            Rhode Island, its further Reported that two Expresses had arrived at newyork from Rhode
            Island, for him to Come to there releaf, one was an open boat, She Came in at the hook,
            Its Generaly believed by our friends in Newyork that Sir Harry Clinton is about to make
            a Movement, but Every thing is keept Exceeding Secret they are Getting there Waggons
            down to the North river they are a ⟨shewing⟩ [shoeing] there horses With the Greatest
            Expedition Some of there troops are Imbarking at the Narrows, there Destination is not
            know, Yesterday Sir Harry Clintons Baggag Was put on Board of a Vesel, and ordered to
            flushing, and this morning Clinton was to Cross the⟨re⟩ in order to meet his Baggage at
            Flushing, nothing more that is Material. I am With Respect Your Excellencys Most
            Obedien. and Very Humble Sert
          
            Thos Wickes
          
        